444 B.R. 263 (2010)
In re CARIBBEAN PETROLEUM CORP., et al., Debtors.
No. 10-12553(KG).
United States Bankruptcy Court, D. Delaware.
December 2, 2010.
*265 Audrey J. Aden, Christopher Updike, George A. Davis, Zachary H. Smith, Cadwalader, Wickersham & Taft LLP, New York, NY, Jason M. Madron, Mark D. Collins, Travis A. McRoberts, Richards, Layton & Finger, P.A., Wilmington, DE, for Debtors.

MEMORANDUM OPINION
KEVIN GROSS, Bankruptcy Judge.

Introduction
Caribbean Petroleum Corporation ("CPC"), Caribbean Petroleum Refining L.P., and Gulf Petroleum Refining (Puerto Rico) (collectively, "Debtors") have moved (the "Rejection Motion") pursuant to 11 U.S.C. § 365 to reject any or all of its agreements with franchisees (the "Franchise Agreements") upon the contemplated sale of substantially all of Debtors' assets. The parties objecting to the Rejection Motion are franchisees (the "Franchisees") who operate 184 service stations throughout *266 Puerto Rico, of which 116 are located on real property owned by CPC and 68 are located on properties which CPC leases and then subleased to the operators. The Rejection Motion raises principally the impact, if any, of the Petroleum Marketing Practices Act (the "PMPA"), 15 U.S.C.S. 2801, et seq., in a bankruptcy case. For the reasons which follow, the Court has entered an Order granting the Rejection Motion (D.I. 399)[1].

Jurisdiction
The Court has jurisdiction over the pending matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b) and venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

Background
The Debtors filed their petitions for relief under chapter 11 of the Bankruptcy Code on August 12, 2010. Until October 23, 2009, when explosions destroyed some of their essential facilities in Puerto Rico, the Debtors operated integrated and interdependent businesses consisting of import, offloading, storage and distribution of petroleum products in Puerto Rico. CPC was a leading distributor in Puerto Rico of gasoline and other petroleum products through a network of Gulf-branded retail service stations (the "Service Stations"). The Franchisees operate the Service Stations.
The Debtors are seeking an early sale of substantially all of their assets, and filed a motion (the "Sale Motion") (D.I. 9) at the outset of the case to accomplish such a sale (the "Sale"). The Court approved the Debtors' proposed bidding procedures by Order, dated September 10, 2010 (the "Bidding Procedures Order") (D.I. 149), which provided for a stalking horse agreement, procedures for Debtors' assumption and assignment of executory contracts and unexpired leases in connection with the sale (the "Sale") and set dates for the Sale process. The dates are: December 10, 2010, for the submission of bids; December 13, 2010 (subsequently adjourned to December 16, 2010, by Notice of Adjournment of Auction, D.I. 400), for the auction; December 22, 2010, for the hearing on the Sale; and February 8, 2010, for the closing on the Sale.
In response to the Rejection Motion, the Franchisees promptly took action. They moved to withdraw the reference to the District Court, which motion remains pending, and sought a motion to stay the Court's consideration of the Rejection Motion. The Court denied the stay and thereafter conducted a hearing on the Rejection Motion on December 1, 2010.
The Debtors have filed the Rejection Motion in what they view as a necessity to improve the prospects of the Sale. Debtors have concluded that potential bidders may be discouraged from bidding, or will lower their bids because of unfavorable Franchise Agreements. In that event, Debtors will not be able to maximize their return in the Sale. The Franchisees have raised numerous objections which the Court will now address.

Due Process
Certain of the Franchisees have argued that the Rejection Motion deprived them of due process because of the brevity of notice. They also claim that the Rejection Motion and notice was in English only, without a version in Spanish, and that many of the Franchisees are Spanish speaking.
*267 The Court does not find merit in the due process objection. First, the notice complied with the Court's Local Rules. Del. Bankr. L.R. 9006-1(c)(i) and (ii). See In re Old Carco LLC, 406 B.R. 180, 207 (Bankr.S.D.N.Y.2009) (notice which complies with procedural rules adequate).
Second, Puerto Rican law provides that Spanish and English are official languages of Puerto Rico. 1 L.P.R.A. § 59. See also Storage Tech. Corp. v. Comite Pro Rescate De La Salud (In re Storage Tech Corp.), 117 B.R. 610, 621 (Bankr.D.Colo. 1990) (English and Spanish can be used indiscriminately and there was no evidence that the defendants did not comprehend English). Here, too, the Franchisees provided no evidence that the Franchisees do not speak English or were prejudiced by the English-only documents.

Ripeness
The Franchisees complain that the Rejection Motion is premature and will not be justiciable until a successful bidder emerges and designates the Franchise Agreements it wants Debtors to assume and assign, and those the Debtors will then reject. The Franchisees take exception to the "conditional" rejection concept.
The Third Circuit has addressed ripeness as a two factor test: (1) fitness of the issues for judicial determination, and (2) hardship to the parties of withholding the court's consideration. In re Rickel Home Centers, Inc., 209 F.3d 291, 307 (3d Cir.2000). See also Pic-A-State Pa., Inc. v. Reno, 76 F.3d 1294, 1298 (3d Cir.1996).
The first prong of the test, fitness for judicial decision, focuses on such factors as:
 are the issues legal versus factual,
 are events uncertain,
 is factual development necessary, and
 are the parties sufficiently adverse.
In re Powermate Holding Corp., 394 B.R. 765, 769 (Bankr.D.Del.2008). The Rejection Motion satisfies all of these factors. The applicability of the PMPA and the question of the nature of the Franchise Agreements are legal questions. The events are in the future but are not uncertain. The Sale is forthcoming and bidders will be influenced by the status of the Franchise Agreements. As the Court stated in Midway Games and applicable here:
Without the Court's determination of whether the automatic stay applies to the Officers, the Debtors' efforts to proceed further with their bankruptcy, with a plan of liquidation, as well as with negotiations with creditors, would be severely hindered.... Until the Debtors know if the stay applies to the Officers, the case will stall and further exhaust the assets of the estate. Most notably, any continued investigation, including the filing of IDOL's complaint against the Officers, would deplete the Debtors' most significant asset, the remaining proceeds from the Court approved asset sales.
In re Midway Games, Inc., 428 B.R. 327, 333 (Bankr.D.Del.2010).

The PMPA
Franchisees' most substantive argument is that the PMPA extinguishes Debtors' rights under the Bankruptcy Code to bring the Rejection Motion. The Court does not agree, and the case law is to the contrary and establishes that Bankruptcy Code Section 365 trumps the PMPA. In re Harrell Oil Co., Inc., 38 B.R. 280, 282. (Bankr. E.D.N.C. 1984) and In re Deppe, 110 B.R. 898, 905 (Bankr. D.Minn.1990). Particularly instructive is Carco, 406 B.R. at 205-06, in which the bankruptcy court held that Section 365 *268 preempts state law (which the PMPA applies), which in Carco was designed to protect auto dealers from losing their franchises. The situation in Carco was very close to the scenario the Court faces here. Bankrupt Chrysler was seeking to reject dealer franchises pursuant to Section 365 and in opposition the car dealers invoked the protective provisions of the Automobile Dealers Day in Court Act (the "ADDCA"). Like the PMPA, the ADDCA was designed to protect the franchisees. The ADDCA protects car dealership franchisees while the PMPA protects service station franchisees. The court in Carco made the following salient rulings:
More generally, a bankruptcy court recently held that "Congress enacted [§] 365 to provide debtors the authority to reject executory contracts. This authority preempts state law by virtue of the Supremacy Clause [and] the Bankruptcy Clause." In re City of Vallejo, 403 B.R. 72, 77 (Bankr.E.D.Cal.2009). "Where a state law `unduly impede[s] the operation of federal bankruptcy policy, the state law [will] have to yield.'" Id. (quoting Perez, 402 U.S. at 649, 91 S. Ct. 1704, 29 L. Ed. 2d 233). Specifically and by no means exclusively, statutory notice or waiting periods of, e.g., 60 or 90 days before termination clearly frustrate § 365's purpose to allow a debtor to reject a contract as soon as the debtor has the court's permission (and there is no waiting period under the Bankruptcy Rules). Buy-back requirements also frustrate § 365's purpose to free a debtor of obligations once the debtor has rejected the contract. Good cause hearings frustrate § 365's purpose of giving a bankruptcy court the authority to determine whether a contract may be assumed or rejected. Strict limitations on grounds for nonperformance frustrate § 365's purpose of allowing a debtor to exercise its business judgment and reject contracts when the debtor determines rejection benefits the estate. So-called "blocking rights" which impose limitations on the power of automobile manufactures to relocate dealers or establish new dealerships or modify existing dealerships over a dealer's objection, frustrate § 365's purpose of giving a debtor the power to decide which contracts it will assume and assign or reject by allowing other dealers to restrict that power.
Carco, 406 B.R. at 205-206 (footnotes omitted). The Franchisees seek to impose similar provisions of the PMPA. The Court agrees with the Carco analysis, and holds that the rights afforded by Section 365 take precedence over the PMPA.

Business Judgment
The Franchisees challenge the standard of review applicable to the Rejection Motion. Debtors argue that their business judgment is the standard. Franchisees want the Court to employ the heightened standard apropos to matters involving the public interest.
Courts normally leave the decision to reject a contract to the debtor's sound business judgment. As Judge Walsh wrote in In re Trans World Airlines, Inc., 261 B.R. 103, 121 (Bankr.D.Del.2001), "A debtor's decision to reject an executory contract must be summarily affirmed unless it is the product of bad faith, or whim or caprice." See also Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.), 72 B.R. 845, 849-50 (Bankr.W.D.Pa.1987). However, in NLRB v. Bildisco and Bildisco, 465 U.S. 513, 528, 104 S. Ct. 1188, 79 L. Ed. 2d 482 (1984), the Supreme Court found that certain contracts are in the "public interest" and therefore require heightened scrutiny. Courts interpreting Bildisco have consistently limited the *269 heightened scrutiny to the protection of national public interest such as public safety, health or welfare. Carco, 406 B.R. at 189.
The PMPA does not express as its purpose a concern for any public policy interest. Its stated purpose is to protect franchisees from arbitrary or capricious termination of franchise agreements. In Carco, the court rejected the franchisees' insistence that the heightened standard should control the debtors' effort to reject auto dealership franchise agreements. The court found, as the Court does here with respect to the PMPA, that the ADDCA was not a Congressional effort to protect the national public interest. The Carco court found that "the public safety issues raised by the closing of dealerships do not create an imminent threat to health or safety." Carco, 406 B.R. at 190. The court further explained that:
This observation is consistent with the Pilgrim's Pride court's observation that it was "unwilling to hold that a higher standard for rejection must be met any time another federal law is implicated by the contract to be rejected. Not every act of Congress that may touch a debtor's contract will require the court to consider public policy or other extraneous requirements of federal law in determining whether that contract may be rejected." Pilgrim's Pride, 403 B.R. at 424-25. Indeed, the Affected Dealers point to no language in the ADDCA requiring such considerations. Similarly, the Pilgrim's Pride court declined to apply the "public interest standard" in a case involving potential violations of the federal Packers and Stockyards Act ("PSA") in the contract rejection context because the court could not find language in the PSA requiring such public policy considerations. See Pilgrim's Pride, 403 B.R. at 424-25.
The Pilgrim's Pride court identified an additional scenario beyond inconsistency with a federal statute or encroachment on the turf of a federal regulator where it may be appropriate to apply a higher standard than business judgment to contract rejection: local laws designed to protect public health or safety. See Pilgrim's Pride, 403 B.R. at 424 & fn. 26 (citing Midlantic [National Bank v. New Jersey Department of Environmental Protection], 474 U.S. 494, 106 S. Ct. 755, 88 L. Ed. 2d 859). Many Affected Dealers raised this very issue in the context of federal preemption, arguing that § 365 did not preempt the Dealer Statutes because they were enacted to protect public safety. While the Court continues discussion of this issue in its discussion of federal preemption infra, the Court notes that local laws designed to protect public health or safety, without imminent harm present, do not give rise to application of a heightened standard for contract rejection. Further, because the ADDCA does not give rise to such application of a "public interest standard", the Court applies a business judgment standard rather than a "public interest standard" here.
Id. at 190-191.
Applying the business judgment standard, the Court is convinced that Debtors have met their burden of showing that the Rejection Motion represents an informed decision, in good faith and in the honest belief that it is in the best interest of the Debtors. In re Integrated Resources, Inc., 147 B.R. 650, 656 (Bankr.S.D.N.Y.1992).
The unrefuted evidence before the Court supports the conclusion that the Debtors properly exercised their business judgment in pursuing the Rejection Motion. FTI Consulting, Inc. ("FTI"), Debtors' *270 crisis manager, and Roy Messing ("R. Messing"), Debtors' Restructuring Officer, found that potential bidders would be encouraged to make bids for the Sale were the Rejection Motion granted. See Declaration of Roy Messing, dated November 26, 2010 (D.I. 370) ("Messing Dec.") at ¶¶ 5-7. The Debtors' professionals have therefore advised Debtors that:
6. ... Potential bidders have expressed that if the Rejection Motion is approved, and they receive greater clarity regarding their rights related to the treatment of the Franchise Agreements, they will be more likely to seriously consider submitting a bid that would include the real property at the Service Stations.
7. To that end, potential bidders are waiting for the adjudication of the Rejection Motion before submitting any bids.... These bidders, therefore, are looking for assurance that the Debtors will be able to reject these Franchise Agreements. The potential bidders have been watching the docket closely, and have seen the motion to withdraw the reference with respect to the Rejection Motion (see D.I. 322) and objections to the Rejection Motion (see D.I. 321, 335 and 337). Potential bidders have expressed concern that the Rejection Motion will not be decided before the deadline to submit bids, currently set for December 10, 2010. These bidders are worried that if an order approving the Rejection Motion is not entered before this deadline, they will not have certainty as to what their rights are related to the Franchise Agreements. Without certainty on this significant issue, potential bidders are hesitant to submit bids.
8. Accordingly, based on these recent conversations with potential bidders, we believe it would be extremely detrimental to the sale process if the Rejection Motion was not decided in the next weekin advance of the bid deadline set for December 10, 2010providing potential bidders with sufficient time to finalize their bids and decide how they would like to treat the Service Stations and Franchise Agreements....
The Debtors have acted on FTI's and R. Messing's advice in bringing the Rejection Motion and such action clearly represents the sound exercise of business judgment. The Court therefore finds that the Rejection Motion is in the best interests of the Debtors' estates.

The Integrated Franchise Agreements
The Franchisees have also objected to the Rejection Motion on the ground that Section 365(h) provides them with the right to continue to use the Service Stations after rejection.
Section 365(h)(ii) provides that if a debtor rejects a lease of real property and the debtor is the lessor, then:
(ii) if the term of such lease has commenced, the lessee may retain its rights under such lease (including rights such as those relating to the amount and timing of payment of rent and other amounts payable by the lessee and any right of use, possession, quiet enjoyment, subletting, assignment, or hypothecation) that are in or appurtenant to the real property for the balance of the term of such lease and for any renewal or extension of such rights to the extent that such rights are enforceable under applicable nonbankruptcy law.
The Court agrees with Debtors that Section 365(h)(ii) does not apply to the Rejection Motion because the Franchise Agreements are not leases, but are licenses. Section 365(h) applies only to leases.
The difference between a lease and license is subtle but significant. A lease is a contract that provides exclusive *271 possession of premises. A license, on the other hand, confers a privilege to occupy a premises. Jetz Service Co., Inc. v. AGS Meadow Oaks Assoc., 1993 WL 17201, *2 (S.D.N.Y. Jan.14, 1993).[2] The Franchise Agreements expressly provide Debtors with the right to repossess the Service Stations. Debtors also reserve the right to operate the Service Stations except for fuel sales. Debtors therefore have not granted exclusive use to Franchisees. The Franchise Agreements are thus licenses, not leases.
Furthermore, to adopt the Franchisees' argument, the Court would have to find that the single document comprising the Franchise Agreements contains two independent agreements, a "use" agreement and petroleum products "supply" agreement. The Court has no basis for segregating the Franchise Agreements into two, independent undertakings. The Franchise Agreements are integrated and nonseverable. The case law plainly establishes that agreements such as the Franchise Agreements constitute a single agreement with an interrelated purpose. The Franchise Agreements are one agreement with mutually dependent purposes. See, e.g., Ashland Oil, Inc. v. Donahue, 159 W.Va. 463, 223 S.E.2d 433 (1976) (two agreements, one containing a lease and the other a sale and delivery agreement for gasoline, comprise a single agreement); In re Karfakis, 162 B.R. 719, 725 (Bankr.E.D.Pa.1993) (franchise agreement and lease agreement construed as a single agreement). The reasoning behind the Court's decision here and in the cited cases should be apparent. The lease and the supply provisions exist as one and would be economically unfeasible if separate. The Franchisees therefore do not retain any Section 365(h) rights in the Franchise Agreements.[3]

CONCLUSION
The Court has granted the Rejection Motion for the foregoing reasons.
In re Caribbean Petroleum Corp., et al.,[1] Debtors.

ORDER AUTHORIZING CONDITIONAL REJECTION OF CERTAIN FRANCHISE AGREEMENTS
The Court will issue a written opinion addressing the parties written arguments and the arguments at the hearing on December 1, 2010. In the meantime, the parties, the Debtors in particular, and potential bidders for Debtor's assets, require certainty. Therefore, the Court orders that:
Upon the motion, dated November 9, 2010 (the "Motion"),[2] of Caribbean Petroleum Corporation, Caribbean Petroleum Refining L.P., and Gulf Petroleum Refining (Puerto Rico) Corporation, as debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the "Debtors"), pursuant to sections 105(a) *272 and 365 of title 11 of the United States Code (the "Bankruptcy Code"), and rules 6006 and 9014 of the Federal Rules of Bankruptcy Procedures (the "Bankruptcy Rules"), for entry of an order approving rejection of certain franchise agreements identified on Exhibit 1 hereto (the "Franchise Agreements"), all as more fully set forth in the Motion; and the Court having jurisdiction to consider the Motion and relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been provided to (i) the Office of the United States Trustee, (ii) the holders of the thirty largest unsecured claims against the Debtors on a consolidated basis, (iii) each of the Debtors' prepetition secured lenders, (iv) all counterparties to the Franchise Agreements, (v) the United States Department of Justice, (vi) the United States Environmental Protection Agency, and (vii) all parties having filed requests for notices in these chapter 11 cases, and it appearing that no other or further notice need be provided; and the Court having found and determined that the relief requested in the Motion is warranted and in the best interests of the Debtors, their estates and creditors, and all parties in interest, and that the legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and after due deliberation and sufficient cause appearing therefor, it is hereby
ORDERED that the Motion is granted as provided herein; and it is further
ORDERED that the Debtors are authorized, but not required, to reject any or all of the Franchise Agreements, including any amendments or side letters with respect thereto, pursuant to section 365 of the Bankruptcy Code upon consummation of a sale of substantially all of the Debtors' assets that does not contemplate the assumption and assignment of such Franchise Agreements to the Successful Bidder; except that this Order shall not apply to Station No. 56 operated by San German Gulf, Inc. and Mark Terzikhan, whose objection to the Motion will be decided at a later date;
ORDERED that the Debtors shall identify which Franchise Agreements are to be rejected pursuant to the order approving the sale of substantially all of the Debtors' assets to the Successful Bidder;
ORDERED that the terms and provisions of the Petroleum Marketing Practices Act (the "PMPA") are inapplicable to the Debtors' rejection of the Franchise Agreements, including Station No. 56, and the Debtors are authorized to reject the Franchise Agreements notwithstanding any terms and provisions of the PMPA without any other or further notification of such rejection;
ORDERED that section 365(h)(1)(A) is not implicated by rejection of the Franchise Agreements and upon rejection of the Franchise Agreements, the non-Debtor counterparties thereto shall retain no right of possession or quiet enjoyment of the respective Service Station with respect to any lease provision of the Franchise Agreements;
ORDERED that nothing in this Order shall constitute any waiver of any claims or defenses by the Debtors that they have or may have against any counterparties to any Franchise Agreement, whether or not such claims or defenses arise under, are related to the rejection of, or are independent of the rejection of any Franchise Agreement; and it is further
ORDERED that the Debtors are authorized and empowered to take all actions necessary to implement the relief granted in this Order; and it is further
ORDERED that this Court shall retain jurisdiction to hear and determine all matters arising from or related to this Order.


*273 EXHIBIT 1


Schedule of Franchise Agreements


                          Caribbean Petroleum Corporation
                         Service Station Franchise Agreements
                                                   Non-Debtor Counterparty       Agreement
Station Number          Debtor Counterparty             and Address
------------------------------------------------------------------------------------------
       1         Caribbean Petroleum Corporation   Neguni Corp. (N. Capote)      Lease and
                                                   P.O. Box 8618                 Supply
                                                   Bayamon, PR 00960             Agreement
       6         Caribbean Petroleum Corporation   Wifki Awadallah Odeh          Lease and
                                                   Ave. Central Esq. San         Supply
                                                   Patricio # 1652               Agreement
                                                   Las Lomas
                                                   Rio Piedras, PR 00921
       7         Caribbean Petroleum Corporation   Santa Paula Oil Corporation   Lease and
                                                   P.O. Box 8618                 Supply
                                                   Bayamon, PR XXXXX-XXXX        Agreement
      10         Caribbean Petroleum Corporation   Mahmoud Ali Shehadeh          Lease and
                                                   Calle 54 S.E. #1258           Supply
                                                   Urb. La Riviera               Agreement
                                                   San Juan, PR 00921
      11         Caribbean Petroleum Corporation   Laguna Mimoso, Luis E.        Lease and
                                                   Apartado 1116                 Supply
                                                   Caguas, PR 00726              Agreement
      12         Caribbean Petroleum Corporation   Zambrano Vera, Luis R.        Lease and
                                                   P.O. Box 810004               Supply
                                                   Carolina, PR XXXXX-XXXX       Agreement
      13         Caribbean Petroleum Corporation   Gulf Del Norte                Trial
                                                   Box 50367                     Franchise
                                                   Toa Baja, PR XXXXX-XXXX
      17         Caribbean Petroleum Corporation   Adams Collazo, Johnny         Lease and
                                                   Apartado 9795                 Supply
                                                   Caguas, PR 00726              Agreement
      18         Caribbean Petroleum Corporation   H.M.F. Service Station        Trial
                                                   P.O. Box 7103                 Franchise
                                                   Caguas, PR XXXXX-XXXX
      19         Caribbean Petroleum Corporation   Aiman Abdelfatah Abuusha      Lease and
                                                   1426 Luisa Capetillo          Supply
                                                   Santiago Iglesias             Agreement
                                                   San Juan, PR 00921
      23         Caribbean Petroleum Corporation   Santa Paula Oil Corporation   Lease and
                                                   P.O. Box 8618                 Supply
                                                   Bayamon, PR XXXXX-XXXX        Agreement
      24         Caribbean Petroleum Corporation   Awadallah Odeh, Wifki         Lease and
                                                   Ave. Central Esq. San         Supply
                                                   Patricio #1652                Agreement
                                                   Las Lomas
                                                   Rio Piedras, PR 00921



*274
      27         Caribbean Petroleum Corporation   Awadallah Odeh,               Lease and
                                                   Wifki Ave. Central Esq. San   Supply
                                                   Patricio #1652 Las            Agreement
                                                   LomasRio Piedras, PR
                                                   00921
      28         Caribbean Petroleum Corporation   Leesan Investment Corp.       Trial
                                                   Villas del Sol                Franchise
                                                   Calle Gibraltar 502
                                                   Carolina, PR 00985
      33         Caribbean Petroleum Corporation   Nieves Díaz, José A.          Lease and
                                                   Villas de Manati              Supply
                                                   Ave. Las Plamas Buzon         Agreement
                                                   126
                                                   Manati, PR 00674
      34         Caribbean Petroleum Corporation   Nieves Berrios, Carlos R.     Lease and
                                                   Bosque de las Flores          Supply
                                                   15 Calle Tiagosan             Agreement
                                                   Bayamon, PR XXXXX-XXXX
      37         Caribbean Petroleum Corporation   Díaz Bou, Secundino           Lease and
                                                   Villas del Parana             Supply
                                                   #24 Parana S-4                Agreement
                                                   San Juan, PR 00926
      38         Caribbean Petroleum Corporation   H.M.F. Service Station        Trial
                                                   P.O. Box 7103                 Franchise
                                                   Caguas, PR XXXXX-XXXX
      39         Caribbean Petroleum Corporation   Bezarez, Ernesto              Trial
                                                   HC-40 Box 47926               Franchise
                                                   San Lorenzo, PR 00754
      40         Caribbean Petroleum Corporation   Esteves Verdia, Jose F.       Lease and
                                                   419 Ave. Kennedy              Supply
                                                   San Juan, PR 00920-1617       Agreement
      41         Caribbean Petroleum Corporation   Batiz Vergara, Hernán         Trial
                                                   Monte Trujillo                Franchise
                                                   Calle 3-E-4
                                                   Trujillo Alto, PR 00976
      43         Caribbean Petroleum Corporation   Santa Paula Oil Corporation   Lease and
                                                   P.O. Box 8618                 Supply
                                                   Bayamon, PR XXXXX-XXXX        Agreement
      47         Caribbean Petroleum Corporation   Rullan Cordero, Osvaldo       Lease and
                                                   Box 1260                      Supply
                                                   Utuado, PR 00641-1260         Agreement
      50         Caribbean Petroleum Corporation   Wifki Awadallah Odeh          Lease and
                                                   Ave. Central Esq. San         Supply
                                                   Patricio # 1652               Agreement
                                                   Let Lomas
                                                   Rio Piedras, PR 00921
      52         Caribbean Petroleum Corporation   Vargas, Nelson A.             Trial
                                                   Calle Azabache C-59           Franchise
                                                   Mansiones de Santa
                                                   Barbara
                                                   Gurabo, PR 00778



*275
   55    Caribbean Petroleum Corporation     Santa Paula Oil Corporation   Lease and
                                             P.O. Box 8618                 Supply
                                             Bayamon, PR XXXXX-XXXX        Agreement
   56    Caribbean Petroleum Corporation     San German, Inc.              Lease and
                                             P.O. Box 3565                 Supply
                                             Vega Alts, PR 00692           Agreement
   58    Caribbean Petroleum Corporation     Plaza Interamericana          Lease and
                                             PMB 201                       Supply
                                             Suite A9 B-S Calle            Agreement
                                             Tabonuco
                                             Guaynabo, PR XXXXX-XXXX
   59    Caribbean Petroleum Corporation     Puerto Rico Consulting        Lease and
                                             Group, Inc.                   Supply
                                             Calle Arpegio #18             Agreement
                                             Munoz Rivers
                                             Guaynabo, PR 00969
   62    Caribbean Petroleum Corporation     Yacoub Husni                  Lease and
                                             P.O. Box 1813                 Supply
                                             Utuado, PR 00641              Agreement
   68    Caribbean Petroleum Corporation     Aguayo Porrata,               Lease and
                                             P.O. Box 1373                 Supply
                                             Hormigueros, PR 0660-         Agreement
                                             1373
   69    Caribbean Petroleum Corporation     Velazquez Colon. Antonio      Lease and
                                             RR #6 Box 9496                Supply
                                             San Juan, PR 00926            Agreement
   70    Caribbean Petroleum Corporation     Ortiz Rours, Francisco        Trial
                                             P.O. Box 2120                 Franchise
                                             Orocovis, PR 00720
   71    Caribbean Petroleum Corporation     Guerra Pujals, Rafael         Lease and
                                             Ave. Jesus T. Pinero #1039    Supply
                                             San Juan, PR 00920            Agreement
   73    Caribbean Petroleum Corporation     Santa Paula Oil Corporation   Lase and
                                             P.O. Box 8618                 Supply
                                             Bayamon, PR 00960.8035        Agreement
   76    Caribbean Petroleum Corporation     Lleras Cruz, Antonio          Lease and
                                             P.O. Box 1834                 Supply
                                             Cayey, PR 00921               Agreement
   82    Caribbean Petroleum Corporation     Jibril Johar, Mohamed         Lease and
                                             1365 San Felix St.            Supply
                                             Altamesa Dev                  Agreement
                                             San Juan, PR 00921
   84    Caribbean Petroleum Corporation     Nuñez Garau Max               Lease and
                                             Cond. Galeria I               Supply
                                             Apt. 1204                     Agreement
                                             Ave. Hostos A-201
                                             Hato Rey. PR 00918
   94   Caribbean Petroleum Corporation      Ammar, Inc.                   Lease and
                                             Alturas del Remanso           Supply
                                             M.13 Canada                   Agreement
                                             San Juan, PR 00926



*276
   96   Caribbean Petroleum Corporation      Beltran. Juan E.              Lease and
                                             Apartado 417                  Supply
                                                                           Agreement
   97   Caribbean Petroleum Corporation      Riven Lopez. Carlos           Lease and
                                             A.Urb. Boneville Taffeta-     Supply
                                             19 Calle 3 Caguas, PR         Agreement
                                             00725
   98   Caribbean Petroleum Corporation      Lopez Méndez, Ariel           Lease and
                                             Urb. Valle Alto               Supply
                                             1009 Calle Pichachos          Agreement
                                             Pons:, PR XXXXX-XXXX
  101   Caribbean Petroleum Corporation      Soto Alicea, Ignacio          Trial
                                             P.O. Box 477                  Franchise
                                            Juana Diaz. PR 00795
  102   Caribbean Petroleum Corporation     Irizarry Caraballo. Jose       Lease and
                                            Juan                           Supply
                                            G.P.O. Box 943                 Agreement
                                            Lama, PR 00669
  103   Caribbean Petroleum Corporation     Marin Ocasio, Fernando         Lease and
                                            P.O. Box 1594                  Supply
                                            Tort Baja, PR 00951-1594       Agreement
  104   Caribbean Petroleum Corporation     Negron, Rafael                 Lease and
                                            P.O. Box 1100                  Supply
                                            Banceloneta, PR 00617          Agreement
  105   Caribbean Petroleum Corporation     Femandini Figueroa,            Trial
                                            Orlando                        Franchise
                                            P.O. Box 287
                                            Castaner, PR 00631
  106   Caribbean Petroleum Corporation     Vargas Vargas, Edwin           Lease and
                                            Urb. Monterreal No. A-3        Supply
                                            Aguadilla, PR 00603            Agreement
  111   Caribbean Petroleum Corporation     Figueroa, Luis                 Trial
                                            Los Prados Dorado None         Franchise
                                            32
                                            Dorado, PR 00646
  112   Caribbean Petroleum Corporation     El Mesó De Felipe, Inc.      Lease
                                            Calls Manuel Pinallo
                                            Esquina Calle Aduana
                                            Mayaguez, PR 00969
  112   Caribbean Petroleum Corporation     Guerra Pujals, Alfredo         Lease and
                                            Partying                       Supply
                                            G-2 T McKinley                 Agreement
                                                                           Guaynabo, PR 00969
  113   Caribbean Petroleum Corporation     Awadallab Odeh, Wifki          Lease and
                                            Ave. Central Esq. San          Supply
                                            Patricio #652                  Agreement
                                            Las Lomas
                                            Rio Piedras, PR 00921



*277
     116         Caribbean Petroleum Corporation   Barreras Díaz, Philip DBA     Lease and
                                                   Pbd Management                Supply
                                                   Urb. Las Cumbres              Agreement
                                                   497 Ave. Emiliano Pol
                                                   PUB 624
                                                   San Juan, PR XXXXX-XXXX
     118         Caribbean Petroleum Corporation   Velazquez Colon, Antonio      Lease and
                                                   RR #6 Box 9496                Supply
                                                   San Juan, PR 00926            Agreement
     119         Caribbean Petroleum Corporation   Guerra Cinco, Inc.            Lease and
                                                   c/o Guerra Pujals,            Supply
                                                   Rafael Ave. Jesus T. Pinero   Agreement
                                                   #1039 San Juan, PR 00920
     122         Caribbean Petroleum Corporation   Abraham Petroleum             Lease and
                                                   Pasco Las Olas                Supply
                                                   Calle Tiburuon 335            Agreement
                                                   Dorado, PR 00646
     123         Caribbean Petroleum Corporation   Soto Girau, Efraín            Lease and
                                                   P.O. Box 1212                 Supply
                                                   Hormigueros, PR 00660         Agreement
     129         Caribbean Petroleum Corporation   Bonilla Traverso,             Lease and
                                                   Waldemar                      Supply
                                                   HC 5 Box 92550                Agreement
                                                   Arecibo, PR 00612
     132         Caribbean Petroleum Corporation   Ocasio Rosa, Johan            Trial
                                                   HC-01 Box 6850                Franchise
                                                   Las Piedras, PR 00771
     133         Caribbean Petroleum Corporation   Calo Alvarez, Margarita       Lease and
                                                   Primavera Encantada           Supply
                                                   43 Pasco Las Flores           Agreement
                                                   Trujillo Alto, PR 00976
     133         Caribbean Petroleum Corporation   Caribbean Restaurants LLC     Lease
                                                   P.O. Box 366999
                                                   San Juan, PR XXXXX-XXXX
     135         Caribbean Petroleum Corporation   Santos Rivera, Antonio        Lease and
                                                   Estancias Reales              Supply
                                                   18 Calle Duque de Kent        Agreement
                                                   Guaynabo, PR XXXXX-XXXX
     138         Caribbean Petroleum Corporation   Hernández Jorge, José A.      Lease and
                                                   1937 Melcjor Maldonado        Supply
                                                   Fair View                     Agreement
                                                   Rio Piedras, PR 00926
     139         Caribbean Petroleum Corporation   Santa Paula Oil Corporation   Lease and
                                                   P.O. Box 8618                 Supply
                                                   Bayamon, PR XXXXX-XXXX        Agreement
     140         Caribbean Petroleum Corporation   Jota Corp.                    Lease and
                                                   Urb. San Martin               Supply
                                                   #1128 Ave 65 Infanteria       Agreement
                                                   San Juan, PR 00924



*278
     141         Caribbean Petroleum Corporation   Berrios Rivera, Gilberto      Lease and
                                                   HC-03 Box 12799               Supply
                                                   Corozal, PR 00783             Agreement
     143         Caribbean Petroleum Corporation   Wifki Awadallah Odeh          Lease and
                                                   Ave. Central Esq. San         Supply
                                                   Patricio #1652                Agreement
                                                   Las Lomas
                                                   Rio Piedras, PR 00921
     145         Caribbean Petroleum Corporation   Maracaibo Petroleum           Lease and
                                                   Corp.Ave.                     Supply
                                                   EsmeraldaCondominio           Agreement
                                                   Plaza EsmeraldaApt.
                                                   215 Guaynabo, PR 00969
     146         Caribbean Petroleum Corporation   Figueros, Luis                Lease and
                                                   Los Prados Dorado Norte       Supply
                                                   32                            Agreement
                                                   Dorado, PR 00646
     147         Caribbean Petroleum Corporation   Colon, Evangelito             Lease and
                                                   P.O. Box 8002                 Supply
                                                   Caguas, PR 00726              Agreement
     148         Caribbean Petroleum Corporation   Gulf Plaza, Inc.              Lease and
                                                   P.O. Box 270004               Supply
                                                   San Juan, PR XXXXX-XXXX       Agreement
     150         Caribbean Petroleum Corporation   Alonso Ricardo D/B/A          Lease and
                                                   Puerto Rico Consulting        Supply
                                                   Calle Arpegio #18             Agreement
                                                   Munoz Rivera
                                                   Guaynabo, PR 00969
     154         Caribbean Petroleum Corporation   Figueroa Colón, Eddie         Lease and
                                                   P.O. Box 1165                 Supply
                                                   Jayuya, PR 00664              Agreement
     155         Caribbean Petroleum Corporation   Collazo Del Valle, Pedro      Lease and
                                                   P.O. Box 208                  Supply
                                                   Caguas, PR XXXXX-XXXX         Agreement
     156         Caribbean Petroleum Corporation   Marquez Gómez, Ismael         Trial
                                                   P.O. Box 113                  Franchise
                                                   Rio Grande, PR 00745
     159         Caribbean Petroleum Corporation   Guerra Cinco, Inc.            Lease and
                                                   Ave. Jesus T. Pinero #1039    Supply
                                                   San Juan, PR 00920            Agreement
     160         Caribbean Petroleum Corporation   Visbal Castro, Elving O.      Trial
                                                   P.O. Box 3029                 Franchise
                                                   Aguadilla, PR 00604
     162         Caribbean Petroleum Corporation   Peña Rodriguez, Cristobal     Lease and
                                                   P.O. Box 908                  Supply
                                                   San Lorenzo, PR 00754         Agreement
     163         Caribbean Petroleum Corporation   Awadallah, Odeh, Wifki        Lease and
                                                   Ave. Central Esq. San         Supply
                                                   Particio # 1652               Agreement
                                                   Las Lomas
                                                   Rio Piedras, PR 00921



*279
       165       Caribbean Petroleum Corporation   Hamad Corporation             Lease and
                                                   Calle Dr. Cuero 19            Supply
                                                   Utuado, PR 00641              Agreement
       167       Caribbean Petroleum Corporation   Vélez Rebollar, Maritza       Lease and
                                                   HC-03 Box 12622               Supply
                                                   Juana Diaz, PR 00795          Agreement
       168       Caribbean Petroleum Corporation   Cruz Ocasio, Carlos           Lease and
                                                   P.O. Box 50415                Supply
                                                   Tea Baja, PR XXXXX-XXXX       Agreement
       170       Caribbean Petroleum Corporation   Ortiz, Zulma P.O. Box         Trial
                                                   1994 Coamo, PR 00769          Franchise
       172       Caribbean Petroleum Corporation   Loperena, Antonio             Lease and
                                                   Urb. Las Palmas               Supply
                                                   Calle Corozo No. 211          Agreement
                                                   Moca, PR 00676
       173       Caribbean Petroleum Corporation   Tavarez Santana, Diego        Trial
                                                   P.O. Box 810378               Franchise
                                                   Carolina, PR 00981
       174       Caribbean Petroleum Corporation   Mohamed Saber Odd             Lease and
                                                   K-13 Kefferson St.            Supply
                                                   Parkville                     Agreement
                                                   Guaynabo, PR 00969
       176       Caribbean Petroleum Corporation   Crespo Ortiz, Luis Carlos     Lease and
                                                   P.O. Box 1548                 Supply
                                                   Guaynabo, PR 00970-1548       Agreement
       177       Caribbean Petroleum Corporation   Awadallah Odeh, Wifki         Lease and
                                                   Ave. Central Esq. San         Supply
                                                   Patricio #1652                Agreement
                                                   Las Lomas
                                                   Rio Piedras, PR 00921
       178       Caribbean Petroleum Corporation   León, Antonio                Lease and
                                                   1155 Ave. Hostos              Supply
                                                   Ponce, PR 00717-0931          Agreement
       179       Caribbean Petroleum Corporation   Barreras Díaz, Philip DBA      Lease and
                                                   Pbd Management                Supply
                                                   Urb. Las Cumbres              Agreement
                                                   497 Ave. Emiliano Pol
                                                   PMB 624
                                                   San Juan, PR XXXXX-XXXX
       180       Caribbean Petroleum Corporation   Crux Ocasio, Carlos           Lease and
                                                   P.O. Box 50415                Supply
                                                   Tea Baja, PR XXXXX-XXXX       Agreement
       184       Caribbean Petroleum Corporation   Abraham, Sami                 Lease and
                                                   Paseo Las Olas                Supply
                                                   Calle Tiburon 335             Agreement
                                                   Dorado. PR 00646
       185       Caribbean Petroleum Corporation   Santiago Rivera, Felix        Lease and
                                                   Box 206                       Supply
                                                   Villalba, PR 00766            Agreement



*280
       188       Caribbean Petroleum Corporation   Vega Rosario, Heriberto       Trial
                                                   Urb. Los Angeles 2330         Franchise
                                                   Calk Celestial
                                                   Carolina, PR 00979-1653
       191       Caribbean Petroleum Corporation   Fuentes Service Station       Trial
                                                   PMB Box 342                   Franchise
                                                   425 Carr. 693 Suite I
                                                   Dorado, PR 00646
       193       Caribbean Petroleum Corporation   Yacoub Husni P.O. Box         Lease and
                                                   1813 Utuado, PR 00641         Supply
                                                                                 Agreement
       194       Caribbean Petroleum Corporation   Roca Esteves, Juan Jose       Lease and
                                                   Ave Miramar No. 650           Supply
                                                   Arecibo, PR 00612             Agreement
       195       Caribbean Petroleum Corporation   Cabrera & Rosado              Trial
                                                   P.O. Box 1055                  Franchise
                                                   Gun yams, PR 00784
       196       Caribbean Petroleum Corporation   Cotto, Miguel                 Trial
                                                   HC 7 Box 34328                Franchise
                                                   Caguas, PR XXXXX-XXXX
       198       Caribbean Petroleum Corporation   Jibril Jobar, Mohamed         Lease and
                                                   1365 San Felix St.            Supply
                                                   Altamesa Dev                  Agreement
                                                   San Juan, PR 00921
       199       Caribbean Petroleum Corporation   Sans Paula Oil Corporation    Lease and
                                                   P.O. Box 8618                 Supply
                                                   Bayamon, PR XXXXX-XXXX        Agreement
       300       Caribbean Petroleum Corporation   ADJA Corp.                    Lease-Sub
                                                   c/o Garage Bonin Corp.        Lease
                                                   P.O. Box 242
                                                   Barceloneta, PR 00617
       304       Caribbean Petroleum Corporation   Iván Sierra Cintrón    Lease-Sub
                                                   Laderas de Palma Real         Lease
                                                   Cervantes W-7-32
                                                   San Juan, PR 00926
       321       Caribbean Petroleum Corporation   Miguel Cotto-Caguas           Lease-Sub
                                                   HC 7 Box 34328                Lease
                                                   Caguas. PR XXXXX-XXXX
       327       Caribbean Petroleum Corporation   Abraham Petroleum             Lease-Sub
                                                   Paseo Las Olas                Lease
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
       342       Caribbean Petroleum Corporation   Ruse, Pedro R.                Lease-Sub
                                                   HC-02 Box 6035                Lease
                                                   Sector La Linea
                                                   Morovis, PR XXXXX-XXXX
       345       Caribbean Petroleum Corporation   Armando Santiago              Lease-Sub
                                                   Urb. Los Flamboyanes # 24     Lease
                                                   Aguada. PR 00602



*281
     381         Caribbean Petroleum Corporation   Abraham Petroleum             Lease-Sub
                                                   Paseo Las Olas                Lease
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
     384         Caribbean Petroleum Corporation   Alomac Properties And         Lease-Sub
                                                   Realty, Inc.                  Lease
                                                   HC 7 Box 34328
                                                   Caguas, PR XXXXX-XXXX
     371         Caribbean Petroleum Corporation   Cuevas Gonzalez, NoeIP.O.     Lease-Sub
                                                   Box 763Cunny, PR 00627        Lease
     376         Caribbean Petroleum Corporation   Rollin Dayton, Alberto        Lease-Sub
                                                   Gana No. 5                    Lease
                                                   Adjuntas, PR 00610
     402         Caribbean Petroleum Corporation   Coop. Gasolinera De Hato      Lease-Sub
                                                   Tejas                         Lease
                                                   P.O. Box 282
                                                   Bayamon, PR 00960
     404         Caribbean Petroleum Corporation   Mark Ter Horst                Lease-Sub
                                                   P.O. Box 8490                 Lease
                                                   Humacao, PR 00792
     406         Caribbean Petroleum Corporation   Yacoub Husni                  Lease-Sub
                                                   P.O. Box 1813                 Lease
                                                   Utuado, PR 00641
     407         Caribbean Petroleum Corporation   Hamad Corporation             Lease-Sub
                                                   Calle Dr. Cueto 19            Lease
                                                   Utusdo, PR 00641
     414         Caribbean Petroleum Corporation   Francisco Ortiz Roura         Lease-Sub
                                                   P.O. Box 1502                 Lease
                                                   Orocovis, PR 00720
     415         Caribbean Petroleum Corporation   Kam, Inc.                     Lease-Sub
                                                   Cond. San Alberto # 605       Lease
                                                   Ave. Condado Suite 721
                                                   San Juan, PR 00983
     424         Caribbean Petroleum Corporation   Damian Irizany                Lease-Sub
                                                   P.O. Box 125                  Lease
                                                   Lajas, PR 00667
     425         Caribbean Petroleum Corporation   Antonio Torres                Lease-Sub
                                                   P.O. Box 1497                 Lease
                                                   Rio Grande, PR 00745
     427         Caribbean Petroleum Corporation   Villa Turabo Service          Lease-Sub
                                                   Station, Inc.                 Lease
                                                   HC 7 Box 34328
                                                   Caguas, PR XXXXX-XXXX
     428         Caribbean Petroleum Corporation   Hato Gas Service Station,     Lease-Sub
                                                   Inc.                          Lease
                                                   HC 7 Box 34328
                                                   Caguas, PR XXXXX-XXXX



*282
     431         Caribbean Petroleum Corporation   Wifki Awadallah                Lease-Sub
                                                   Ave. Central Esq. San          Lease
                                                   Patricio # 1625
                                                   Las Lomas
                                                   Rio Piedras, PR 00921
     432         Caribbean Petroleum Corporation   Rafael Jose Segarra           Lease-Sub
                                                   C. Cool 222                   Lease
                                                   Parque de Isla Verde
                                                   Carolina, PR. 00979-1381
     435         Caribbean Petroleum Corporation   Nieves Ocasio, Juan Ramon     Lease-Sub
                                                   HC-02 Box 10094               Lease
                                                   Quebralillas, PR 00678
     440         Caribbean Petroleum Corporation   Vega Baja Gulf, Inc. P.O.     Lease-Sub
                                                   Box 2131Vega Baja. PR         Lease
                                                   XXXXX-XXXX
     441         Caribbean Petroleum Corporation   Mother & Son Adm.             Lease-Sub
                                                   Services                      Lease
                                                   HC-40 Box 47926
                                                   San Loreazo, PR 00754
     445         Caribbean Petroleum Corporation   Torres Droz, David            Lease-Sub
                                                   P.O. Vox 373                  Lease
                                                   Las Marias, PR 00670
     446         Caribbean Petroleum Corporation   Jose Rivera Torres            Lease-Sub
                                                   HC-03 Box 15623               Lease
                                                   Bo. lacagues
                                                   Juana Diaz, PR XXXXX-XXXX
     449         Caribbean Petroleum Corporation   Miguel Cotto  Caguas         Lease-Sub
                                                   HC 7 Box 34328                Lease
                                                   Caguas, PR XXXXX-XXXX
     452         Caribbean Petroleum Corporation   Neroby Developers Corp.       Lease-Sub
                                                   Box 50367                     Lease
                                                   Toe Baja, PR XXXXX-XXXX
     453         Caribbean Petroleum Corporation   Mahmoud Ali Sbehadeh          Lease-Sub
                                                   P.O. BOX 3313                 Lease
                                                   Vega Alta, PR 00692
     459         Caribbean Petroleum Corporation   Marina Puerto Chico           Supply
                                                   P.O. Box 488
                                                   Puerto Real
                                                   Fajardo, PR XXXXX-XXXX
     463         Caribbean Petroleum Corporation   Cruz Rivera, Jose A.          Lease-Sub
                                                   Urb. Villanueva               Lease
                                                   Calle 4 Esq. 5 Q-9
                                                   Caguas, PR 00725
     464         Caribbean Petroleum Corporation   Coop. Gasolinera De           Lease-Sub
                                                   Dorado  Dorado               Lease
                                                   P.O. Box 407
                                                   Dorado, PR XXXXX-XXXX
     467         Caribbean Petroleum Corporation   Dernis Adrian Castro          Lease-Sub
                                                   Rivera                        Lease
                                                   HC-01 Box 8139
                                                   Loiza, PR 00772



*283
    468          Caribbean Petroleum Corporation   Figueroa Baez, Henry          Lease-Sub
                                                   Charles-Ponce                 Lease
                                                   P.O. Box 2000
                                                   PMB 15
                                                   Mercedita, PR 00715
    489          Caribbean Petroleum Corporation   Santa Paula Oil Corporation   Lease-Sub
                                                   P.O. Box 8618                 Lease
                                                   Bayamon, PR XXXXX-XXXX
    472          Caribbean Petroleum Corporation   Abraham Petroleum             Lease-Sub
                                                   Paseo Las Olas                Lease
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    473          Caribbean Petroleum Corporation   King Oil Corp.P.O. Box        Lease-Sub
                                                   69001Suite 118Hatillo, PR     Lease
                                                   XXXXX-XXXX
    474          Caribbean Petroleum Corporation   A.Y.N. Investment             Lease-Sub
                                                   P.O. Box 69001                Lease
                                                   Suite 118
                                                   Hatillo, PR XXXXX-XXXX
    478          Caribbean Petroleum Corporation   Luis Petrovich Clavell        Lease-Sub
                                                   Box 10698                     Lease
                                                   Ponce, PR 00732
    479          Caribbean Petroleum Corporation   AI Amana Corp, Bayamon        Lease-Sub
                                                   P.O. Box 3313                 Lease
                                                   Vega Alta, PR 00692
    482          Caribbean Petroleum Corporation   Rodriguez Triff, Daniel        Lease-Sub
                                                   Pio Baroja 315                Lease
                                                   El Senorial
                                                   San Juan, PR 00926
    483          Caribbean Petroleum Corporation   Rios Ruiz, Luis Angel         Lease-Sub
                                                   HC-02 Box 6026                Lease
                                                   Adjuntas, PR XXXXX-XXXX
    485          Caribbean Petroleum Corporation   Abraham Petroleum             Lease-Sub
                                                   Paseo Las Olas                Lease
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    487          Caribbean Petroleum Corporation   Ramon L. Nieves               Lease-Sub
                                                   HC-01 Box 3721                Lease
                                                   Corozal, PR 00643
    489          Caribbean Petroleum Corporation   Gama Group, Inc.              Lease-Sub
                                                   P.O. Box 8631                 Lease
                                                   Bayamon, PR XXXXX-XXXX
    497          Caribbean Petroleum Corporation   Luis R. Coss Rivera           Lease-Sub
                                                   HC-70 Box 25999               Lease
                                                   San Lorenzo, PR 00754
    499          Caribbean Petroleum Corporation   Deleon Bello, Pedro J.-       Lease-Sub
                                                   Manati                        Lease
                                                   P.O. Box 1608
                                                   Vega Baja, PR 00694-1608



*284
    600          Caribbean Petroleum Corporation   Glorisan, lnc. Ponce          Lease-Sub
                                                   Urb. Caminos del Sur          Lease
                                                   Calle Pelicano #407
                                                   Ponce, PR 00731
    730          Caribbean Petroleum Corporation   Abraham Petroleum            Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    732          Caribbean Petroleum Corporation   Abraham Petroleum             Lease-Sub
                                                   Paseo Las Olas                Lease
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    733          Caribbean Petroleum Corporation   Abraham ParoleumPaseo         Supply
                                                   Las Olas Calle Tiburuon
                                                   335Dorado, PR 00646
    734          Caribbean Petroleum Corporation   Abraham Petroleum             Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    735          Caribbean Petroleum Corporation   Abraham Petroleum             Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    736          Caribbean Petroleum Corporation   Abraham Petroleum              Lease-Sub
                                                   Paseo Las Olas                Lease
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    738          Caribbean Petroleum Corporation   Abraham Petroleum             Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    743          Caribbean Petroleum Corporation   Abraham Petroleum             Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    746          Caribbean Petroleum Corporation   Abraham Petroleum             Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    748          Caribbean Petroleum Corporation   Abraham Petroleum             Supply
                                                   Paseo Las Olas
                                                   Calle Tiburuon 335
                                                   Dorado, PR 00646
    801          Caribbean Petroleum Corporation   Morales, William              Lease-Sub
                                                   Box 595                       Lease
                                                   Guanica, PR 00653



*285
     802         Caribbean Petroleum Corporation   Wifki Awadallah               Lease-Sub
                                                   Ave. Central Esq. San         Lease
                                                   Patricio # 1625
                                                   Las Lomas
                                                   Rio Piedras, PR 00921
     803         Caribbean Petroleum Corporation   Victor M. Gonzalez            Lease-Sub
                                                   Calle Oviero Bloque 7 #3      Lease
                                                   Urb. Torrimar
                                                   Guavnabo, PR 00653
     804         Caribbean Petroleum Corporation   V & F Administration          Supply
                                                   Group, Inc.
                                                   68 Palmeras Reales
                                                   Humacao, PR 00791
     805         Caribbean Petroleum Corporation   Anastacio Soto D/B/A          Lease-Sub
                                                   Asoc. De Pescadores de        Lease
                                                   Culebra
                                                   P.O. Box 240
                                                   Culebra, PR 00775
     900         Caribbean Petroleum Corporation   Vilmarie Zayas Cabeza P.O.     Lease-Sub
                                                   Box 656 Punta                  Lease
                                                   Santiago Humacao, PR
                                                   00741
     905         Caribbean Petroleum Corporation   Caez Rodriguez, Carlos        Lease-Sub
                                                   Villa Carolina                Lease
                                                   Calle 603 Bloque 222 #23
                                                   Carolina, PR 00985

NOTES
[1]  The exigencies of the situation required the Court to enter the Order with the Opinion to follow.
[2]  Puerto Rican law is in accord. Civil Code of Puerto Rico, Art. 1433, 31 L.P.R.A. 4012.
[3]  The Court has not ruled on the objection of San German Gulf, Inc. and Mark Terzikhan. At the hearing on the Rejection Motion, they raised potential factual issues relating to the Applicability of Section 365(h) to the Franchise Agreement for their Service Station. The Court will consider their objection at the later date.
[1]  The Debtors in these chapter 11 cases (along with the last four digits of each Debtor's federal tax identification number) are: Caribbean Petroleum Corporation (7836), Caribbean Petroleum Refining L.P. (1421), and Gulf Petroleum Refining (Puerto Rico) Corporation (1417). The service address for all Debtors is: PO Box 361988, San Juan, Puerto Rico 00936.
[2]  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.